DETAILED ACTION
This Office Action is in response to the application 16/932,104 filed on July 17st, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-21 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/17/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,965,661.
Claim 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,708,250.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hunn et al. (Hunn), U.S. Pub. Number 2018/0174255.
Regarding claim 1; Hunn discloses a system comprising:
one or more non-transitory computer readable storage media (par. 0216; a computer-readable medium storing computer-readable instructions.); 
one or more processors operatively coupled to the one or more non-transitory computer readable storage media (par. 0216; computer-executable components.); and
program instructions stored on the one or more non-transitory computer readable storage media that, when executed by the one or more processors, direct the system to at least:
receive, from a user device in a distributed network of nodes, a transactional request to generate and store an operating system instruction in one or more blocks of a blockchain, wherein the transactional request comprises an indication of at least one application function to be executed using the operating system instruction, and wherein the operating system instruction is used for executing operating system processes on the user device and includes at least one customized instruction to be executed by the user device (pars. 0079, 0082, 0117 & 0216; a user computer device in a peer-to-peer processing network interacts via an application layer protocol request-response transaction in order for a programmable clause of a contract to deploy a block/distributed ledger “BDL” script/operating system instruction that can be compiled to the bytecode of a BDL virtual machine/operating system.);
authenticate the transactional request in the distributed network of nodes based on authentication data associated with the transactional request, wherein the authentication data comprises an identity of the requesting user device (pars. 0079, 0082, 0117 & 0216; utilizing a BDL can include using BDLs to authenticate and/or verify event or input data such as authentication information/data associated with the transactional request associated with the contract and with a request, where a system for implementing a data-driven contract with programmable clauses can be provided using a network/distributed network of nodes for peer-to-peer processing.);
in response to authenticating the transactional request, evaluate the blockchain to locate one or more scripts for executing the at least one application function, wherein the one or more scripts are associated with the transactional request and are stored in at least one block of the blockchain (pars. 0082, 0102 & 0210; a ‘State Transitioning System’ provides a system to version each data-driven contract or programmable clause in a secure and verifiable/evaluate a blockchain for one or more scripts manner as its state changes, where the contract State Transitioning system may function with or be used in conjunction with a BDL being validated, wherein a programmable clause can be used to create/deploy a request BDL script as part of executing a transaction.);
execute the one or more scripts to generate and store the operating system instruction in the one or more blocks of the blockchain (par. 0038; a defined programmable clause/operating system instruction could include contract rules that constitute, are integrated with, and/or processed by a rules engine, or BDL scripts run on BDL system/platforms.); and
transfer the generated operating system instruction to the user device to facilitate execution of the at least one customized instruction (pars. 0067, 0183, 0189, 0210; a data-driven contract and/or programmable clause can have external integrations/interface/transfer the operating system instruction with multiple types of BDL systems based on a network of peer-to-peer/user device processing.).
Regarding claim 2; Hunn discloses the system of claim 1, wherein when executed by the one or more processors, the program instructions further direct system to: receive, from another user device in the distributed network of nodes, a transactional request to generate a block of the blockchain comprising the operating system instructions and a set of conditions (pars. 0067, 0080, 0082, 0100, 0102; a BDL may be used to store and validate all state changes to a contract, where non-contracting parties within the peer-to-peer processing network to perform the validation, where the entire verified contract, having clauses, scripts, terms and conditions, are stored on the BDL.); authenticate the transactional request in the distributed network of nodes based on data associated with the transactional request (pars. 0067, 0080, 0117, 0178, 0202; utilizing a BDL can include using BDLs to authenticate and/or verify event or input data such as authentication information (data associated with the transactional request) associated with the contract and with a request, where a system for implementing a data-driven contract with programmable clauses can be provided using a network (distributed network of nodes) for peer-to-peer processing.); and store the operating system instruction in the block of the blockchain (pars. 0067, 0080, 0082, 0100 & 0102; a BDL may be used to store and validate all state changes to a contract, where non-contracting parties within the peer-to-peer processing network to perform the validation, where the entire verified contract, having clauses, scripts/operating system instruction, terms of conditions, are stored on the BDL.), wherein the operating system instruction is executed when the set of conditions are met (pars. 0032, 0070, 0076, 0082, 0109 & 0171; the programmable clauses enable the terms and conditions of the contract, where a clause has embedded functionality that automatically creates a new version of a BDL script when any of terms or conditions of the contract and/or the BDL script update/conditions are met based on respective changes to the state of the contract, and the script can be deployed/operating system instruction is executed.).
Regarding claim 3; Hunn discloses the system of claim 1, wherein the transactional request for an operating system instruction further comprises an indication of a decentralized application function to be executed using the operating system instruction (pars. 0067, 0079, 0081, 0117; the BDL script is requested/accessed via an application layer protocol/indication of a decentralized application function request-response transaction within a peer-to-peer distributed/decentralized processing network.).
Regarding claim 4; Hunn discloses the system of claim 3, wherein: the one or more scripts associated with the transactional request comprise at least one script associated with the decentralized application function and at least one script associated with the operating system instruction (par. 0079; a programmable clause may set up/deploy an invoke, call, pass data to, compile to the bytecode/script associated with the operating system instruction of a BDL virtual machine, a BDL script on a BDL for a tokenized asset transfer.); and when executed by the one or more processors to generate the operating system instruction, the program instructions further direct the system to execute the at least one script associated with the decentralized application function (pars. 0067, 0076 & 0079; multiple types of BDL systems/protocols/script bay be integrated such that a programmable clause is not limited to one type or protocol of BDL, enabling various applications within the peer-to-peer processing network, where the clause deploys the script.) and  the at least one script associated with the operating system instruction to generate the operating system instruction (par. 0079; a programmable clause may set up/deploy and invoke, call, pass data to, compile to the bytecode/script associated with the operating system instruction of a BDL virtual machine, a BDL script on a BDL for a tokenized asset transfer.).
Regarding claim 5; Hunn discloses the system of claim 1, wherein when executed by the one or more processors to evaluate the blockchain for one or more scripts associated with the transactional request, the program instructions further direct the system to: evaluate a smart contract within the blockchain which include the one or more scripts to be executed when the transactional request is authenticated (pars. 0067, 0080, 0082, 0100 & 0102; a BDL may be used to store and validate all state changes to a contract, where non-contracting parties within the peer-to-peer processing network to perform the validation, where the entire verified contract, having clauses, scripts, terms and conditions, are stored on the BDL, where the scripts can be executed on the BDL.).
Regarding claim 6; Hunn discloses the system of claim 1, wherein the operating system instruction comprises one or both of: at least one customized application programming interface (API) to be executed by the user device; and at least one customized API to be executed by a native operating system in the user device (pars. 0079, 0080 & 0177; a customized data-driven contract having programmable clauses is constructed to deploy a BDL script, where a programmable clause may set up/deploy and compile to the bytecode /kernel instruction of a BDL virtual machine/kernel in the user device to provide a BDL script/operating system instruction comprises at least one customized kernel instruction.).
Regarding claim 7; Hunn discloses the system of claim 1, wherein to execute the one or more scripts to facilitate generating the operating system instruction, the program instructions direct one or more nodes of the distributed network of nodes to execute the one or more scripts associated with the transactional request to provide an executed operating system instruction to the user device (pars. 0030, 0038, 0079, 0080 & 0177; a customized data-driven contract having digitally native programmable clause is constructed to deploy a BDL script, where a programmable clause may set up/deploy and compile to the bytecode of a BDL virtual machine/native operating system in the user device to provide a BDL script/operating system instruction comprises at least one customized kernel instruction, where programmable clauses interact/integrate with APIs.).
Regarding claim 8; Hunn discloses the system of claim 1, wherein: the transactional request for the operating system instruction comprises characteristic data associated with the operating system instruction (pars. 0079 & 0102; providing, based on a request for BDL scripts, metadata/characteristic data relating to any change or action of a data-driven contract including data inputs used in driving a description.); and to generate the operating system instruction, the program instructions direct the one or more processors to generate an executed operating system instruction in accordance with the characteristic data associated with the operating system instruction (par. 0079; providing, based on a request for BDL scripts, metadata/characteristic data relating to any change or action of a data-driven contract including data inputs used in driving a decision.).
Regarding claims 9-16; Claims 9-16 are directed to method which have similar scope as claims 1-8. Therefore, claims 9-16 remain un-patentable for the same reasons.
Regarding claims 17-21; Claims 17-21 are directed to method which have similar scope as claims 1-8. Therefore, claims 17-21 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHOI V LE/
Primary Examiner, Art Unit 2436